SCHALLER, J.,
concurring. Although I concur in the result reached by the majority, I respectfully disagree with the analysis of the claim with regard to the motion to suppress. Specifically, I do not agree that the defendant, Ricardo Etienne, was entitled to Miranda1 warnings prior to being asked his name during the booking process at police headquarters. The majority concludes that “[t]he defendant’s fifth amendment right against self-incrimination demanded that he receive Miranda warnings prior to that inquiry.” The majority reasons that the question as to the defendant’s name did not fall within the routine booking question exception to Miranda because it was “reasonably likely to elicit an incriminating response.” The majority goes on to conclude that the admission of his statement, that is, his name, was harmless in view of fingerprint evidence, the identification of the defendant at trial by his brother, Alain Etienne, and the fact that the defendant volunteered his name apart from the booking process. In my view, the defendant’s name was not incriminating information that would cause the inquiry as to his name to fall outside the scope of the booking exception.
I begin by setting forth several aspects of the procedural and factual history pertaining to this case. Prior to trial, the defendant filed a motion to suppress all written and oral statements that he had made. Following a hearing, the court denied the motion, concluding in part that “[t]here was no evidence that questioning, other than routine booking and processing questions, took place at the [police] station. Routine booking questions . . . essentially administrative in nature and objectively neutral, are not custodial [interrogations] likely to elicit incriminating responses . . . .” (Citation *562omitted.) In this appeal, the defendant challenged the booking question as to his name, arguing that “[t]he questions posed to [the defendant] were intended to make him divulge his true name. Since [the defendant’s] true identity was critical to the charge of forgery, [the] police questioning constituted an interrogation, which should not have been performed before Miranda warnings were provided.” The majority relies on similar reasoning in reaching its conclusion. Specifically, the majority explains its result as follows: “[T]he police were pursuing the forgery charge at the time the defendant was asked the booking questions. The defendant’s true identity related directly to that crime. . . . Whether the defendant was not, in fact, Alain Etienne thus was directly linked to the charged offense. Consequently, when [Officer Brian] Butler asked the defendant his name, that inquiry was reasonably likely to elicit an incriminating response.” (Citation omitted.) I respectfully disagree.
As an initial matter, I do not believe that a person’s true name, by its very nature, is incriminating. First, an individual’s true name is intrinsic to that person; it is information that is immutably linked to personal identity. It necessarily follows that, in the present case, it was not the defendant’s true name or his true identity that was incriminating in any sense, but rather his actions in falsifying his name and identity. See California v. Byers, 402 U.S. 424, 434, 91 S. Ct. 1535, 29 L. Ed. 2d 9 (1971) (“[a name] identifies but does not by itself implicate anyone in criminal conduct”).
Second, in addition to the intrinsically neutral quality of a name, it is also beyond question that ascertaining an individual’s name and, with it, his identity, is a crucial part of police procedure and criminal prosecution. As a result, in my view, questioning an individual about his name falls squarely within the booking exception enunciated by the United States Supreme Court in *563Pennsylvanian.Muniz, 496 U.S. 582, 601-602, 110 S. Ct. 2638, 110 L. Ed. 2d 528 (1990), encompassing questions necessary to secure “biographical data necessary to complete booking or pretrial services.” (Internal quotation marks omitted.) Id., 601. It is fundamental that police must know the identity of the individual who is being held and who is to be charged. The police are obligated to know that they have the correct individual in custody. See United States v. Carmona, 873 F.2d 569, 573 (2d Cir. 1989) (“Police often know the names of suspects they intend to apprehend .... As a cautionary measure, police usually prudently inquire as to the suspect’s name to ensure that the wrong person is not apprehended.”). Indeed, other jurisdictions have recognized the impracticality of requiring police to provide Miranda warnings prior to questioning an individual as to his name. See State v. Landrum, 112 Ariz. 555, 559, 544 P.2d 664 (1976) (law enforcement officer may question individual as to his name after detention but prior to issuing Miranda warnings); People v. Alleyne, 34 App. Div. 3d 367, 368, 828 N.Y.S.2d 2 (2006) (“[t]o carry [the] defendant’s argument to its logical conclusion [that a booking question as to his nickname was improper], an officer who was aware that an arrestee’s true name could link him to a crime could not even ask that elementary question during routine booking without first providing Miranda warnings”), leave to appeal denied, 8 N.Y.3d 918, 866 N.E.2d 455, 834 N.Y.S.2d 509 (2007). Furthermore, the name and the identity of the accused is essential to any prosecution. In this regard, the United States Court of Appeals for the Second Circuit has remarked that “a suspect who refuses to furnish his name or address may be ordered by the court to furnish information that will facilitate his identification, such as fingerprints . . . photographs . . . handwriting exemplars . . . blood samples ... or similar identifying data .... Although *564the data thus obtained may be distinguished from information as to identity furnished orally on the ground that the latter is testimonial in character, the line of demarcation is thin.” (Citations omitted.) United States ex rel. Hines v. LaValle, 521 F.2d 1109, 1112 (2d Cir. 1975), cert. denied sub nom. Hines v. Bombard, 423 U.S. 1090, 96 S. Ct. 884, 47 L. Ed. 2d 101 (1976).
1 recognize that the booking question exception does not apply to booking questions reasonably likely to elicit incriminating responses. State v. Cuesta, 68 Conn. App. 470, 477-78, 791 A.2d 686, cert. denied, 260 Conn. 914, 796 A.2d 559 (2002); see also Rhode Island v. Innis, 446 U.S. 291, 300-301, 100 S. Ct. 1682, 64 L. Ed. 2d 297 (1980).2 The majority concludes that the question as to the defendant’s name was reasonably likely to elicit an incriminating response because the defendant’s true identity related directly to the charge of forgery, which the police were pursuing at the time the question was posed. I cannot agree with this reasoning because, in my view, the defendant’s true name and, therefore, his identity was not an element of the criminal charge. It was not the defendant’s true name or identity that was incriminating but the fact that, under the circumstances, he misrepresented his identity as Alain Etienne. The police recovered two documents from the defendant, one purporting to be a Florida identification card and the other purporting to be a social security card, both bearing the name and signature of Alain Etienne. The identification card, however, displayed the defendant’s *565photograph. Furthermore, at the site of the arrest, the defendant was identified as Ricardo Etienne by both Sergeant James Matheny and the defendant’s brother. That information gave the police a basis for charging the defendant with forgery in the second degree, namely, that the defendant possessed written instruments that he knew to be forged and that purported to be officially issued by a public office. General Statutes § 53a-139 (a) (3). I refer to the evidence obtained at the site of the defendant’s arrest for the sole purpose of illustrating that the incriminating information in this case was the defendant’s falsification of his identity. I am not suggesting that the possession of this evidence, in any way, would allow the police to seek a subsequent incriminating response from the defendant.
For these reasons, this is not a case in which a booking question provided the police with a “missing link” of incriminating information necessary to pursue the forgery charge against the defendant. See State v. Evans, 203 Conn. 212, 226, 523 A.2d 1306 (1987). In view of the identifications at the scene by the defendant’s brother and Matheny, the booking question at headquarters served the purpose of perfunctorily recording the defendant’s actual name, which was already known. In asking the defendant his name according to the first question listed on the uniform arrest report, the officer followed standard booking procedure. See State v. Cuesta, supra, 68 Conn. App. 479 (fact that question as to place of birth posed in context of filling out uniform arrest report supported conclusion that police only were gathering ordinary information for administrative purposes).
Because the question as to the defendant’s name was necessary only for booking purposes and was not reasonably likely to elicit an incriminating response, prior *566Miranda warnings were not necessary under the booking exception. I therefore conclude that the trial court properly denied the defendant’s motion to suppress.3
For the foregoing reasons, I respectfully concur with the majority’s result affirming the judgment of the trial court.

 See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


 In Pennsylvania v. Muniz, supra, 496 U.S. 602 n.14, the United States Supreme Court qualified the booking exception by stating that “the police may not ask questions, even during booking, that are designed to elicit incriminatory admissions.” Although this court has examined routine booking questions under the standard set forth in Rhode Island v. Innis, supra, 446 U.S. 300-301, 1 note that the evidence in this case establishes that the question as to the defendant’s name was certainly not “designed” to elicit an incriminating response, but rather was simply part of standard booking procedure.


 Although I need not reach the issue of whether the admission of the defendant’s statement constituted harmless error, I agree with the majority’s analysis.